Opinion by
Henderson, J.,
The plaintiff’s action is based on a promissory note. When the note was offered in evidence objection was made that it was not admissible without proof of its execution. This objection was overruled and the evidence admitted. This action is excepted to in the third assignment. The maker of the note was dead at the time the action was brought, and after the summons was served the executors filed an affidavit of defense which in general terms denied the liability of the estate but stated the inability of the deponents to obtain sufficient information to enable them to set forth particularly the nature and character of the defense. A supplement affidavit of defense was filed in which a just and legal defense was asserted in the fact that the note was paid by Samuel Michael in his lifetime. The note was admitted under Rule 1 of the rules of the courts of common pleas of Philadelphia county which provides that in actions instituted on any bill, note, .check, etc., it shall not be necessary for the plaintiff at the trial to prove the signing, drawing, etc., but the same shall be deemed to be admitted unless the defendant or some person for him or her by affidavit of defense or *632other affidavit filed within, fifteen days after service of the statement shall have denied that such bill, note, check, etc., was duly signed, drawn, etc. The defendants not having denied that the note in suit was duly signed by the maker thereof, the question raised by the assignment is whether this rule applies in a case where a person is sued in a representative capacity as an executor. Rule 3 of the rules of the courts of common pleas of Philadelphia county in force at the time this proceeding was had required that affidavits of defense be filed by executors, administrators, guardians, committees and others sued in a representative capacity with the provision that an affidavit would be deemed a sufficient compliance with the rule that stated that the deponent had made diligent inquiry and had not been able to obtain sufficient information to enable him to set forth particularly the nature and character of the defense but that he believed there was a just and legal defense. If the court had authority to establish this rule the action of the court below was in strict conformity to its rules. The appellant contends that the question is decided in Perkins v. Humes, 200 Pa. 235. That case was reversed because the trial court permitted the plaintiff to offer in evidence the statement of claim. The plaintiff’s object in so offering it was stated to be to make proof of the execution of the notes on which the suit was brought. The statement contained copies of the notes and was signed by the plaintiff’s counsel. It contained a statement that the maker of the notes during her lifetime promised to pay the same to the plaintiff but did not do so and this was read to the jury and doubtless regarded by them as evidence of the liability of the estate. This was held to be an error on the part of the trial court. It was contended in the Supreme Court that the evidence was admissible under a rule of the court of common pleas of Crawford county similar to that in force in Philadelphia county relating to the admission of in*633struments in writing for the payment of money or the performance of stipulated duties where a copy of the obligation was filed with the statement and its execution not denied under oath within the time prescribed for filing affidavits of defense. It was said by the Supreme Court of this rule that its enforcement was practically to require the executor to file an affidavit of defense when sued on some written instrument alleged to have been executed by the testator but that under the law as declared in Mutual Life Ins. Co. v. Tenan, 188 Pa. 239, an executor or administrator is not required to file an affidavit of defense in a suit on any contract made by his decedent where the cause of action arose before the latter’s death. It was not made to appear in that case that a rule of court was in force in Crawford county requiring an affidavit of defense from an executor or administrator. The question of the power of the court to establish such a rule was not decided in the case. In Helffrich v. Greenberg, 206 Pa. 516, the question of the authority of the court to require the filing of an affidavit of defense by one sued in a representative capacity was expressly decided. As this decision came about two years after the opinion was handed down in Perkins v. Humes, 200 Pa. 235, it makes it clear that the latter case was not a decision against the authority of the courts of common pleas to establish rules requiring affidavits of defense from executors and administrators. The decisions in Seymour v. Hubert, 83 Pa. 346, and Mutual Life Ins. Co. v. Tenan, 188 Pa. 239, on this subject were based on a construction; of the act of 1835 that relieved executors and administrators from filing affidavits of defense in actions on contracts made by a decedent. They were deemed not to be within the spirit of the act although there was no express provision exempting them. It is pointed out, however, in Helffrich v. Greenberg, 206 Pa. 516, that in none of the cases referred to was there a rule of court requiring an affidavit and the former decisions *634did not touch the power of the court to require’ by rule the filing of an affidavit of defense in such cases. The general power of the court to establish reasonable rules for the regulation of their practice was recognized and a rule of that character given effect.
The offers of evidence covered by the fourth, fifth, sixth, seventh and eighth assignments are intended to impeach the consideration for the note by showing that it was given in settlement of a partnership and represented the amount due to the payee on the adjustment and final settlement of the partnership business. The pleas filed were non assumpsit, payment, payment with leave and set-off, and notice was given that under the pleas the defendant would offer in evidence the special matters of defense set forth in the affidavit of defense. As the first affidavit of defense filed did not state any matters of defense general or special the intention must have been to prove the averment of the supplemental affidavit of defense which alleged that the note was paid by Samuel Michael in his life-time. No evidence was offered to sustain that allegation nor is it now pretended that the note ever was paid. If as the defendants allege the note was the agreed indebtedness of the maker to the payee on an account stated between them as the result of the adjustment of the partnership affairs the consideration for the maker’s promise to pay was the stating of the account. Where the result of the dealings of the parties is examined, mutually approved and accepted, the consideration of an obligation given for the balance of the account so shown is not simply the money to be paid; the stating of the account is the consideration moving between the parties. It has been accordingly held that a mistake in the accuracy of an account must be .specially pleaded when suit is brought on the settlement or that notice of the special matter must be given where such notice is a substitute for special pleadings. In Dunlap v. Miles, 4 Yeates, 366, which was an action on an account stated with a plea of the general issue the defendant offered *635to show an error in the settlement brought about by the misconduct of the plaintiff. The court held that this was not admissible under the plea; that the relief sought was equitable and that notice of the special matters was necessary in order to introduce the defense. The correction of the mistake involves a review of the whole account and as the statement of the account was a sufficient consideration for the note the defendant’s relief should have been sought through the equitable power of the court after notice of the particular defense attempted to be introduced at the trial. Rule 30 of the court of common pleas of Philadelphia county provides that “any defense, legal or equitable, that might heretofore have been specially pleaded or given in evidence under equitable pleas shall be admissible under the plea of the general issue upon notice given at least fifteen days before the day set for trial.
“Notice of special matters of defense or counterclaim shall contain a specific averment of facts sufficient to constitute a good legal or equitable defense. Copies of such notice shall be. filed of record and also served on the plaintiff or his attorney of record at least fifteen days before the day set for trial. In default of such notice the defense shall be confined to matters strictly admissible under the plea filed.”
It is not pretended that a notice of special matter containing specific averments of fact sufficient to constitute a good legal or equitable defense was served on the plaintiff or that any notice was given of an intention to introduce the defense proposed in the offers of testimony excluded by the court. There was a failure, therefore, to comply with the rule in regard to the introduction of evidence and of this the plaintiff had the right to take advantage.
The judgment is affirmed.